                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:20-CV-87-BO


NATIONWIDE MUTUAL INSURANCE                   )
COMPANY,                                      )
              Plaintiff,                      )
                                              )
V.                                            )                          ORDER
                                          )
CONNIE NOBLES, individually, and as       )
Parent and appointed Guardian Ad Litem for)
:XXX:XX, a minor, and as Parent and       )
appointed Guardian Ad Litem for           )
:XXXXXX, a minor,                         )
                     Defendants.          )



       This cause comes before the Court on defendants ' motion to dismiss for lack of subject

matter jurisdiction pursuant to Rule 12(b)( 1) of the Federal Rules of Civil Procedure. Plaintiff

has responded and the time for filing a reply has expired. In this posture, the matter is ripe for

ruling. For the reasons that follow, the motion to dismiss is denied .

                                         BACKGROUND

       This is a declaratory judgment action filed pursuant to 28 U.S.C. § 2201. Plaintiff,

Nationwide, seeks a declaration of the total amount of underinsured motorist (UIM) coverage

available to all parties seeking such coverage pursuant to the personal auto policy, numbered

6132M 292696, issued to Deborah N. Walters, with the policy period September 8, 2016 -

January 15, 2017. Nationwide filed this suit following the initiation of a personal injury action

filed by defendants in Columbus County, North Carolina captioned Nobles v. Pantaleon, 19 CVS

1367 (underlying suit). In the underlying suit, it is alleged that on December 5, 2016, near Tabor

City, North Carolina, a motor vehicle operated by Pantaleon struck a vehicle operated by

Deborah Walters in which the two minor defendants in this action, E.G. and T.H., were

          Case 7:20-cv-00087-BO Document 17 Filed 10/21/20 Page 1 of 4
passengers. Deborah Walters was killed in the accident and the underlying suit alleges that

personal injuries also resulted to the minor defendants.

       Defendant Pantaleon in the underlying action was insured by National General Insurance

Company (National General) by a policy with liability limits of $30,000 per person and $60,000

per accident. National General has tendered $30,000 to the estate of Deborah Walters and

$30,000 to the minor defendants. The decedent Deborah Walters is the named insured on an auto

liability policy issued by Nationwide with UIM limits of $50,000 per person and $100,000 per

accident. Defendants in this action have in a letter to Nationwide dated September 3, 3019,

asserted a claim for the full per accident limit of $100,000. Specifically, defendants contend that

minor E.G. is entitled to $85 ,000 and minor T.H. is entitled to $15 ,000. Nationwide now seeks a

declaration that it is entitled to a set-off against its $100,000 per accident UIM limits in the

amount of the liability carrier' s $60,000 per accident limit.

                                            DISCUSSION

       Defendants have moved to dismiss Nationwide ' s complaint for lack of subject matter

jurisdiction. Defendants contend that the complaint fails to allege complete diversity of

citizenship and that the complaint demonstrates that the actual amount in controversy is $60,000.

       Federal Rule of Civil Procedure 12(b)(l) authorizes dismissal of a claim for lack of

subject matter jurisdiction. When subject matter jurisdiction is challenged, the plaintiff has the

burden of proving jurisdiction to survive the motion. Evans v. B.F. Perkins Co., 166 F.3d 642,

647-50 (4th Cir. 1999). "In determining whether jurisdiction exists, the district court is to regard

the pleadings' allegations as mere evidence on the issue, and may consider evidence outside the

pleadings without converting the proceeding to one for summary judgment." Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). The



                                                   2

          Case 7:20-cv-00087-BO Document 17 Filed 10/21/20 Page 2 of 4
movant's motion to dismiss should be granted if the material jurisdictional facts are not in

dispute and the movant is entitled to prevail as a matter of law. Id.

       Following the filing of defendants ' motion to dismiss, Nationwide filed an amended

complaint. Accordingly, the Court applies defendants ' arguments to the amended, not the

original, complaint to determine if subject matter jurisdiction exists. Fawzy v. Wauquiez Boats

SNC, 873 F.3d 451 , 455 (4th Cir. 2017) (amended complaint supersedes original complaint).

       Nationwide has alleged that the Court has diversity jurisdiction over this action pursuant

to 28 U.S.C. § 1332. 1 A plaintiff sufficiently establishes diversity jurisdiction when the parties

are diverse in citizenship and the matter in controversy exceeds $75,000. 28 U.S .C. § 1332;

Ellenburg v. Spartan Motors Chassis, Inc., 519 F .3d 192, 200 (4th Cir. 2008). It is undisputed

that defendants are North Carolina residents and citizens for diversity of citizenship purposes. A

corporation is a citizen of every state in which it has been incorporated and of the state in which

it has its principal place of business. 28 U.S.C. § 1332(c)(l). The amended complaint alleges that

Nationwide is a corporation incorporated in Ohio and that Nationwide maintains its principal

place of business in Ohio. Nationwide has established that the parties are diverse for purposes of

28 U.S.C. § 1332.

        Defendants contend that the amount in controversy requirement has not been satisfied

because the disputed amount is $60,000 based upon Nationwide's request for a set-off. In

declaratory judgment actions, "it is well established that the amount in controversy is measured

by the value of the object of the litigation." Hunt v. Wash. State Apple Adver. Comm 'n, 432 U.S.

333 , 347, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977); see also Lee v. Citimortgage, Inc., 739 F. Supp.



 The Declaratory Judgement Act does not provide an independent basis for jurisdiction. Schilling
v. Rogers, 363 U.S. 666, 677 (1960)


                                                  3
          Case 7:20-cv-00087-BO Document 17 Filed 10/21/20 Page 3 of 4
2d 940, 945 (E.D. Va. 2010). To determine the value of the object of the litigation, the Fourth

Circuit applies the "either party approach," meaning that the potential pecuniary effect of a

judgment on either party is properly considered to determine whether the amount in controversy

threshold has been satisfied. Lee, 739 F. Supp. 2d. at 946; Pres. Forest LLC v. Nationwide Gen.

Ins. Co., No. 3:19-CV-00634-DSC, 2020 WL 355065 , at *2 (W.D.N.C. Jan. 21 , 2020).

       If defendants prevail in this suit, the pecuniary effect that such a judgment would have on

Nationwide would be $100,000 - the policy limit without a set-off. This satisfies the amount in

controversy requirement. See Gov't Emp. Ins. Co. v. Lally, 327 F.2d 568, 569 (4th Cir. 1964).

The parties are diverse, the amount in controversy requirement is satisfied, and this Court has

subject matter jurisdiction over this action.

                                           CONCLUSION

       Accordingly, for the foregoing reasons, defendants' motion to dismiss [DE 5] 1s

DENIED.



SO ORDERED, this      J_j_ day of October, 2020.


                                                -=y;-~ (d. id¥
                                                TERRENCE W. BOYLE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                  4

          Case 7:20-cv-00087-BO Document 17 Filed 10/21/20 Page 4 of 4
